

116 HRES 536 IH: Strongly condemning the violent actions of Antifa and recognizing that it engages in domestic terrorism.
U.S. House of Representatives
2019-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 536IN THE HOUSE OF REPRESENTATIVESAugust 2, 2019Mr. Green of Tennessee (for himself and Mr. Walker) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONStrongly condemning the violent actions of Antifa and recognizing that it engages in domestic
			 terrorism.
	
 Whereas the misnomer Antifa is a far-left extremist movement that regularly advocates for the forcible suppression of opposition and the radical overthrow of the Government of the United States;
 Whereas Antifa threatens freedom of speech, freedom of the press, and the right to peaceful protest;
 Whereas Antifa regularly attacks journalists and other individuals it confronts; Whereas Antifa engages in domestic terrorism;
 Whereas, in early 2016, the Department of Homeland Security under the President Obama administration formally labeled Antifa efforts as domestic terrorist violence.;
 Whereas, on January 20, 2017, Chicago Sun-Times reporter Sam Charles was punched in the chest by an Antifa member while covering protests of the inauguration of President Trump;
 Whereas, on February 1, 2017, in Berkeley, California, roughly 150 masked Antifa members threw rocks, commercial-grade fireworks, and Molotov cocktails at campus buildings and police officers, and attacked two Berkeley College Republicans;
 Whereas, on June 10, 2017, Alpha News reporter Preya Samsundar was physically attacked by an Antifa member while livestreaming a rally outside the Minnesota State Capitol building;
 Whereas, on August 13, 2017, a reporter from North Carolina TV station WLOS was assaulted by an Antifa member while livestreaming a demonstration in Asheville;
 Whereas, on August 15, 2017, a CBS 6 photojournalist was assaulted in the back of the head with a blunt object by an Antifa member while filming a march in Richmond, Virginia;
 Whereas, on August 26, 2017, independent journalist Nathan Stolpman was attacked while filming a protest in San Francisco, California;
 Whereas, on August 27, 2017, independent journalist Dave Minsky was hit, kicked, and beaten with a pipe by masked Antifa members while covering a protest in Berkeley, California;
 Whereas, on August 27, 2017, an Antifa member started an altercation with Leigh Martinez, a freelance reporter for KTVU, and knocked her phone out of her hand by hitting her wrist while she was filming in Berkeley;
 Whereas, on August 27, 2017, freelance reporter Thom Jensen had his phone stolen and dunked in water while covering an Antifa demonstration in Berkeley;
 Whereas, on August 27, 2017, reporter Mike Kessler was covering the Antifa demonstration in Berkeley when Antifa members stole his phone and destroyed his camera;
 Whereas, on August 27, 2017, in Berkeley, an Antifa member ordered Nathan Hope, a freelance production assistant, to stop filming and knocked his camera out of his hand;
 Whereas, on December 18, 2018, documents showed that the Federal Bureau of Investigation was probing an Antifa plot to buy guns from a Mexican cartel and stage an armed rebellion at the southern border;
 Whereas, on May 1, 2019, independent journalist Andy Ngo was sprayed with bear repellent and assaulted during an Antifa protest in Portland, Oregon;
 Whereas, on July 6, 2019, Antifa members clashed with police while attempting to disrupt a rally in the District of Columbia;
 Whereas, on June 29, 2019, Andy Ngo was again attacked during an Antifa protest he was covering in Portland, slammed on the back of the head, punched, and kicked by about a dozen masked Antifa members, and given a brain hemorrhage;
 Whereas, on July 13, 2019, an Antifa member armed with a rifle threw incendiary devices at an Immigration and Customs Enforcement facility in Washington State;
 Whereas in his final statement, this Antifa member stated that for his upcoming attack, The semi-automatic weapon I used was a cheap, home-built unregistered ghost AR-15, it had six magazines. I strongly encourage comrades and incoming comrades to arm themselves. We are now responsible for defending people from the predatory state. Ignore the law in arming yourself if you have the luxury, I did.;
 Whereas in The Antifascist Handbook, Mark Bray writes You fight them by writing letters and making phone calls so you don’t have to fight them with fists. You fight them with fists so you don’t have to fight them with knives. You fight them with knives so you don’t have to fight them with guns. You fight them with guns so you don’t have to fight them with tanks.; and
 Whereas violence by a political movement should not be tolerated by the United States of America or any peaceful civil society: Now, therefore, be it
	
 That the House of Representatives— (1)strongly condemns the violent actions of Antifa;
 (2)recognizes that Antifa engages in domestic terrorism; and (3)urges the President and the President’s Cabinet to use all available resources to address the threats posed by this extremist movement.
			